DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 was considered by the examiner.  However, citation 1, under the Foreign Patent Documents, is only being considered for that portion which has been translated into English.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Hall et al. (US 4548431), (hereinafter, Hall).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    874
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    846
    422
    media_image2.png
    Greyscale


an elongate length section having a pair of axial ends (the portion with a pair of axial ends); and 
a male spigot (of the male portion) provided at at least one of the ends and having an externally threaded section (see the threads) and a non-threaded shank (see the unthreaded portion) positioned axially intermediate the threaded section and the length section (length section including 17 and part of 19 such as at 1001), the male spigot projecting axially from an annular side surface of the length section (the side surface including 17 and a portion of 19) or a radially outward extending shoulder (the shoulder including 17 and a portion of 19), the threaded section having an outside diameter Dy corresponding to a crest of the thread and the non-threaded shank having an axial length Ls defined between an axially inner end of the threaded section and the side surface, wherein the quotient Ls/Dy is equal to or greater than 0.4 (even if Dy was at a smaller diameter than the true Dy of 4.078 or the outer most diameter of 4.813 inches (Col. 4, lns. 5-10) the result would be Ls/Dy = 0.537 or/and  0.455, respectively, additionally, if the axial length/depth of 19 is included in Ls then Ls/Dy is still equal to or greater than 0.4), wherein the non-threaded shank comprises a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component being curved such that a cross sectional area (such as at 2001) of the shank increases axially towards the 

The following contains at least one alternative rejection for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US 4548431), (hereinafter, Hall), or in the alternative, Hall et al. (US 4548431), (hereinafter, Hall) in view of EP 2845991, (hereinafter, EP-991).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image3.png
    846
    431
    media_image3.png
    Greyscale


Re Clm 1: Hall discloses (see Fig. 1 and the annotated Fig. above) an elongate percussion drill component arranged to form part of a drill string, the component comprising: an elongate length section having a pair of axial ends; and a male spigot provided at least one of the ends and having an externally threaded section and a non-threaded shank positioned axially intermediate the threaded section and the length section, the male spigot projecting axially from an annular side surface of the length section or a radially outward extending shoulder, the threaded section having an outside diameter Dy corresponding to a crest of the thread and the non-threaded shank having an axial length Ls defined between an axially inner end of the threaded section and the side surface, wherein the quotient Ls/Dy is equal to or greater than 0.4, wherein the non-threaded shank comprises a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component such that a cross sectional area of the shank increases axially (such as at 3001, see above) towards the annular side surface (even if Dy was at a smaller diameter than the true Dy of 4.078 or the outer most diameter of 4.813 inches (Col. 4, lns. 5-10) the result would be Ls/Dy = 0.537 or/and  0.455, respectively).
Hall fails to disclose a cross sectional profile being curved such that a cross sectional area of the shank increases axially towards the annular side surface, and encompasses a smooth or gradual change in the cross-sectional profile.
Curved structures can strengthen a component by adding material(s) in desired places, alternatively, curved structures can reduce stress concentrations, thus aiding 
Accordingly, it would have been obvious matter of design choice to have had a cross sectional profile being curved such that a cross sectional area of the shank increases axially towards the annular side surface, and encompasses a smooth or gradual change in the cross-sectional profile, for the purpose of curved structure which can strengthen the component by adding material(s) in desired places, alternatively, curved structures can reduce stress concentrations, thus aiding the parts life or aiding the part in prevention of its failure, since such a modification would have involved a mere change in the shape of a component.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hall, to have had a cross sectional profile being curved such that a cross sectional area of the shank increases axially towards the annular side surface, and encompasses a smooth or gradual change in the cross-sectional profile, for the purpose of curved structure which can strengthen the component by adding material(s) in desired places, alternatively, curved structures can reduce stress concentrations, thus aiding the parts life or aiding the part in prevention of its failure, since such a modification would have involved a mere change in the shape of a component.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Additionally, while features of an apparatus may be recited either structurally or functionally (such as, percussion), claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), in the alternative, claim(s) containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (such as, percussion) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In the alternative, EP-991 teaches a cross sectional profile being curved such that a cross sectional area of the shank increases axially towards the annular side surface, and encompasses a smooth or gradual change in the cross-sectional profile (see Figs. 2-4 and the area between the threads and the 200 which comprises a transitional region), for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed (see Figs. 2-4 and the area between the threads and the 200 which comprises a transitional region).	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hall, to have had a cross sectional profile being curved such that a cross 
All of the limitations of claim 1 is/are met, accordingly, a percussion drill component arranged to form part of a drill string has been set forth.
Additionally, while features of an apparatus may be recited either structurally or functionally (such as, percussion), claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), in the alternative, claim(s) containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (such as, percussion) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re Clm 2: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that the quotient Ls/Dy is in the range 0.4 to 1.0 (even if Dy was at a smaller diameter than the true Dy of 4.078 or the outer most diameter of 4.813 inches (Col. 4, lns 5-10) the result would be Ls/Dy = 0.537 or/and 0.455, respectively).
Re Clms 3 and 4: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitation of the quotient Ls/Dy.

Ls/Dy has an effect on the yield strength and Young’s Modulus.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had the quotient Ls/Dy is in the range 0.5 to 1.0 or the quotient Ls/Dy is in the range 0.6 to 1.0, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It is noted that applicant in their original specification has indicated that the resultant of Ls/Dy is an optional result.  
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above Ls/Dy is merely a design choice.
Re Clm 5: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that the spigot has an axial length L defined between an axial endmost surface of the spigot and the side surface of the length section or shoulder, wherein the quotient Ls/L is equal to or greater than 0.25 (see Col. 6, lns. 5-10).
Re Clms 6-9: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitation of the quotient Ls/L.

Ls/L has an effect on the yield strength and Young’s Modulus.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had the quotient Ls/L is the range 0.25 to 0.5, or wherein the quotient Ls/L is equal to or greater than 0.3, or wherein the quotient Ls/L is equal to or greater than 0.4, or the quotient Ls/L is not more than 0.5, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It is noted that applicant in their original specification has indicated that the resultant of Ls/L is preference or a preference to choose from.  
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above Ls/L is merely a design choice.
Re Clm 10: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that Dy corresponds to a diametric distance between radial 
Re Clm 11: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that the axially inner end of the threaded section is defined as the axial position at which a radial position of the crest or a root of the thread corresponds to the radial position of an external surface of the non- threaded shank (where the root and shank merge, as can be seen in fig. 1).
Re Clm 17: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that the curvature of the transition region axially closest to the side surface includes a first radius of curvature that is less than a second radius of curvature of the outer surface at the transition region axially closest to the threaded section, the outside diameter of the transition region 
Re Clm 18: Hall as modified by EP-991 above, suggests the limitations that the curvature of the transition region includes at least three radii of curvature, a first radius of curvature being less than a second radius of curvature that is less than a third radius of curvature of the outer surface at the transition region, the outside diameter at the transition region 
Re Clm 19: Hall as modified by EP-991 above, suggests the limitations that the curvature of the transition region includes at least four radii of curvature, a first radius of curvature being less than a second radius of curvature that is less than a third radius of curvature that is less than a fourth radius of curvature of the outer surface at the 
Re Clm 20: Hall, or in the alternative, Hall as modified by EP-991 above, suggests all the limitations of claim 1 and thus the limitation(s) of claim 20 is/are met.
Additionally or alternatively, while features of an apparatus may be recited either structurally or functionally (such as, percussion drill string), claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), in the alternative, claim(s) containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (such as, percussion drill string) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re Clm 21: Hall, or in the alternative, Hall as modified by EP-991 above, suggests the limitations that the component is any one of the following: a drill rod; a drill tube; a shank adaptor; and a drill bit (see the abstract and Col. 2, lns. 10-44).

Claim 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US 4548431), (hereinafter, Hall) as applied to claims 1-11 and 17-21 above, in view of any one of EP 0979922, (hereinafter, EP-922) and Wescott (US 1926925), or in the alternative, Hall et al. (US 4548431), (hereinafter, Hall), in view .
Re Clm 12: Hall, or in the alternative, Hall as modified by EP-991 fails to discloses Ds is less than a diametric distance Di between the radial positions of roots of the thread on diametrically opposed sides of the threaded section.
However, Wescott (see Fig. 4 or Figs. 1, 2, or 5) or EP-922 (see Fig. 4) teaches Ds is less than a diametric distance Di between the radial positions of roots of the thread on diametrically opposed sides of the threaded section, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hall, or in the alternative, Hall as modified by EP-991, to have had Ds is less than a diametric distance Di between the radial positions of roots of the thread on diametrically opposed sides of the threaded section, as taught by Wescott (see Fig. 4 or Figs. 1, 2, or 5) or EP-922, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed.
Re Clm 13: Hall and Wescott or EP-922, or in the alternative, Hall as modified by EP-991 and Wescott or EP-922 fails to suggest Ds is in the range Di minus Td to Di 
Where Ds has an effect on the yield strength and Young’s Modulus.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had Ds is in the range Di minus Td to Di minus 4Td, where Td is a depth of the thread between the radial positions of the crest and the root perpendicular to a longitudinal axis of the component, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It is noted that applicant in their original specification has indicated that Ds is an optional or preferential result.  
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above Ds is merely a design choice.
Re Clm 14: Hall and Wescott or EP-922, or in the alternative, Hall as modified by EP-991 and Wescott or EP-922 fails to suggest Ds is in the range Di minus Td to Di minus 3Td.
Where Ds has an effect on the yield strength and Young’s Modulus.
In re Aller, 105 USPQ 233.
It is noted that applicant in their original specification has indicated that Ds is an optional or preferential result.  
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above Ds is merely a design choice.
Re Clm 15: Hall and Wescott or EP-922, or in the alternative, Hall as modified by EP-991 and Wescott or EP-922 fails to suggest Ds is approximately equal to Di minus 2Td.
Where Ds has an effect on the yield strength and Young’s Modulus.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had Ds is approximately equal to Di minus 2Td, for the purpose enhancing the yield strength and Young’s Modulus of the structure, alternatively, for providing a structural arrangement which would provide a structural configuration which would have allowed for a secured joint to be formed, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
It is noted that applicant in their original specification has indicated that Ds is an optional or preferential result.  
Additionally, no criticality and no supporting factual results for criticality has been supplied in the original disclosure and in the absence of such the selection of the above Ds is merely a design choice.

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
Applicant argues, on page 6 in line 1 trough page 10 the last line, that Hall fails to include a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component being curved such that a cross sectional area of the shank increases axially towards the annular side surface and encompasses a smooth or gradual change in the profile, 
Hall to the contrary teaches away from a transition region in a plane extending in a longitudinal axis of the component being curved such that a cross sectional area of the shank increases axially towards the annular side surface and encompasses a smooth or gradual change in the profile,” as recited in amended claim 1.
One would not look to Hall at element 19 for having or modifying to have a transition region in a plane extending in a longitudinal axis of the component being 
Wescott fails to teach a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component being curved such that a cross sectional area of the shank increases axially towards the annular side surface.
This is not persuasive.
As for the 102 rejection above, said rejection is new and any arguments made by applicant directed to said rejection do not apply because the rejection is new, thus the arguments could not apply to a rejection that did not exist.
The examiner has reinterpreted/alternatively replied the art applied in the last rejection, accordingly some of applicant’s argument do not particularly apply.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  So attacking Hall individually does not Hall nonobviousness.  Hall has a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component such that a cross sectional area of the shank increases axially towards the annular side surface.  Hall is not being used to teach/disclose the a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component being curved such that a cross 
Hall does not teaches away from a transition region in a plane extending in a longitudinal axis of the component such that a cross sectional area of the shank increases axially towards the annular side surface, as discussed above, and applicant’s assertion to the contrary is merely their opinion.
Again, Hall is not being used to teach/disclose the a transitional region positioned adjacent the annular side surface, a cross sectional profile at the transition region in a plane extending in a longitudinal axis of the component being curved such that a cross sectional area of the shank increases axially towards the annular side surface and the smooth or gradual change in the profile.
Again, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  So attacking Hall individually does not Hall nonobviousness.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Wescott is not being used to teach the features of claim 1, and again applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  So attacking Hall individually does not Hall nonobviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        01/16/2021